Case 2:18-bk-55075        Doc 41    Filed 05/13/19 Entered 05/14/19 10:37:52          Desc Main
                                    Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: May 13, 2019



________________________________________________________________



                IN THE UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

In Re:                                        :             Case No. 18-55075
         Melissa Marie Robbins
                                             :              Chapter 13

                       Debtor                 :             Judge Charles M. Caldwell

            AGREED ORDER ON TRUSTEE’S MOTION TO DISMISS (Doc. 37)

         This cause is set for hearing on May 28, 2019 on the Trustee’s Motion to Dismiss this

Chapter 13 Case (Doc. 37) and the Objection thereto (Doc. 40) filed by Debtor(s). Upon the

agreement of the parties, the Chapter 13 Trustee’s Motion to Dismiss shall be held in abeyance

to provide Debtor(s) the opportunity to perform under the confirmed Chapter 13 Plan (the

“Plan”).

         Debtor(s) shall resume full and regular payments into the Plan. Debtor(s) shall also cure

the length problem in the Plan, if any, within sixty (60) days of the date of this Order by filing

such pleadings as may be necessary, e.g. a motion to modify the Plan or objections to claims.
Case 2:18-bk-55075        Doc 41     Filed 05/13/19 Entered 05/14/19 10:37:52          Desc Main
                                     Document     Page 2 of 2




       If the Debtor(s) become more than thirty (30) days in default on any subsequent Plan

payment, or if the Debtor(s) fail to correct the length problem within sixty (60) days, the Trustee

shall be authorized to submit to the Court an order of dismissal with an attached affidavit

attesting to the default under this Agreed Order. Upon submission of the Trustee’s proposed

order of dismissal and affidavit of default, the Motion to Dismiss will be granted instanter

without further notice or hearing.

       IT IS SO ORDERED.

Approved:

/s/ Amy E. Gullifer (via email consent)
Amy E. Gullifer #0074218
Attorney for Debtors
302 South Main Street
Marysville, Ohio 43040
937-644-9125 (phone no.)
937-644-0754 (fax no.)
bkadmin@cfbjs.com


/s/ Faye D. English
Faye D. English (0075557)
Chapter 13 Trustee
10 W. Broad Street, Suite 900
Columbus, OH 43215
614-420-2555 telephone
614-420-2550 facsimile
faye.english@ch13columbus.com

Copies to: Default List

                                               ###
